Warner, J.,
dissenting.
This was a bill filed by the complainants against the Tax Collector of Fulton County, praying for an injunction, to restrain him from assessing a specific tax of $1,000 00 against each of them, for failing to return and pay the tax imposed by an Act of the General Assembly, passed on the 18th day of March, 1869, which provides for the laying a specific tax for educational purposes, of twenty cents per gallon, on every gallon of brandy, gin, whisky or rum, whether foreign or domestic, which is sold by any person, in quantities less than thirty gallons in this State, on the ground, that said Act is in violation of the Constitution of 1868. On the hearing of the case, the Court below dissolved the injunction and dismissed the bill for want of equity, to which the complainants accepted. The 27th section of the I. Article of the Constitution declares, that “ taxation on property shall be ad valorem only, and uniform on all species of property taxed.” The 3d section of the VI. Article of the Constitution authorizes the General Assembly to assess a special tax on shows and exhibitions, and on the sale of spirituous and malt liquors, for educational purposes. That the General Assembly have the power and authority, under the Constitution, to assess a special tax on the sale of spirituous and malt liquors, is not disputed; that spirituous and malt liquors are one.species of property, cannot be denied. In what manner, then, according to a fair construction of the Constitution, is this special tax on the sale of this species of property to be assessed? Is it to be assessed ad valorem, on each gallon sold, or is a specific tax to be imposed on each gallon sold, without any regard to its value? In other words, has the General Assembly the power and authority, under the Constitution, to impose a specific tax of twenty cents per gallon on every gallon sold, regardless of *427the value thereof. It is conceded, that the General Assembly could not tax it as property, otherwise than ad Valorem. If not, upon what-principle can the General Assembly tax the sale of that property, otherwise than ad valorem? Whether spirituous or malt liquors are taxed as one species of property, or whether the tax is assessed on the sale of that species of property, the burden of taxation, whatever it may be, falls upon that property; and unless the tax imposed be an ad valorem tax, it will not be a uniform, tax, as required by the Constitution.
The argument, that there is a distinction between taxing spirituous and malt liquors ad valorem as property, and the taxing the sale thereof by a different mode, is too refined and shadowy to receive the approval of my judgment. If the General Assembly had imposed a tax of twenty cents on the value of each gallon sold, or on the value of the gross amount of spirituous and malt liquors sold by any person, then it would have been a lawful tax under the Constitution, but the Act imposes a specific tax of twenty cents per gallon on every gallon of brandy, gin, whisky, or rum, sold by any person, in quantities loss than thirty gallons, without any regard to the value thereof. The mandate of the Constitution is, that taxation on property shall be ad valorem only, and uniform on all species of property taxed. And the same principle of taxation should be applied to property when sold — that is to say, when the General Assembly assess a tax on the sale of spirituous and malt liquors, that assessment must be made ad valorem in order to make it uniform. If one man sells nothing but brandy, worth |10 00 per gallon, and another sells nothing but whisky, worth $2 00 per gallon, and each has to pay a specific tax of twenty cents on each gallon sold, without any regard to the value thereof, the tax would not be uniform; the burden of the tax would operate unequally upon those who sold spirituous and malt liquors. And, therefore, the Act violates the principle ordained and established by the Constitution for the assessment of taxes, either *428on property or the sale thereof. If it is a correct principle of taxation, that it shall be uniform on all species of property taxed, why should not the tax be uniform on the sale of any species of property ? In the case of Livingston vs. The City of Albany, decided at the last term of this Court, it was unanimously held, that a specific tax of one dollar per head on each mule or horse sold by drovers, was void under the provisions of the 27th section of Article I. of the Constitution of 1868, on the ground that such a tax was not an ad valorem tax; as one of the animals sold might be worth $100 00 and another $500 00. The principle decided in that case is applicable to, and must, in my judgment, control this case. In that case, the ad valorem principle of taxation was applied to the sale of property, by drovers, so as to make it operate uniformly upon that class of traders.
The complainants do not seek, by their bill, to enjoin the collection of any execution or distress-warrant issued for taxes, but to enjoin the collector from assessing a specific tax of $1,000 00 against each one of them for failing to make returns and pay a tax which is unconstitutional and void. In other words, they say that there is no tax due, as claimed, either under the provisions of the Code or any other law. Clearly, the tax claimed does not arise under any provision of the Code, which prohibits any judicial interference. I am, therefore, of the opinion that the judgment of the Court below, dissolving the injunction and dismissing the complainants’ bill, should be reversed.